DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 1, 2, 11, 12, and 20 is/are objected to because of the following informalities:  
In claim 1, line 3, “each of the pair of supports” should be “each support of the pair of supports”.
In Claim 2, line 1, “each of the pair of movable units” should be “each movable unit of the pair of movable units”.
In claim 11, line 8, “each of the pair of supports” should be “each support of the pair of supports”.
In Claim 12, line 1, “each of the pair of movable units” should be “each movable unit of the pair of movable units”.
In Claim 20, line 11, “each of the pair of supports” should be “each support of the pair of supports”.

Appropriate correction is required.

Response to Amendment
Applicant’s amendment filed on 2 February 2021 has been entered. Claims 1-2, 8, 11-12, 17, and 20 are amended. Claims 9-10 and 18-19 have been canceled. Claims  1-8, 11-17, and 20 are pending. 

Applicant’s arguments, filed 2 February 2021, with respect to the rejection(s) of Claims 1-7 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0272558 by Black et al. ("Black"); claims 8 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 20 13/0199009 by Holmes et al. ("Holmes"); claims 11-16 were rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US 4,053,189 to Novotny ("Novotny"); and claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Novotny and further in view of US 7,963,542 to Doll et al. ("Doll") with respect to Applicant’s arguments that Black does not teach “a pair of movable units… configured to… move the lower end of each support in a direction parallel to a center axis of the turbine casing,” have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Black (US 20100272558) in view of Holmes (US 20130199009) which teaches movable units movable in a direction parallel to a center axis of the turbine casing.

Regarding Applicant’s arguments to Rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Black
Applicant has contended that Black does not teach amended Claim 1 since Black does not teach “the upper end of each support 1100 is coupled (via a bolt part and a flange part) to the turbine casing of the gas turbine”. Applicant further contends that “in contrast, the device of Black supports the rotor of the gas turbine, by bearing support legs 245, 255 being coupled to the bearing housing 220 in which the rotor bearing is accommodated. 
The Examiner does not agree. The bearing housing 220 of Black is a casing for a portion of a turbine rotor and therefore can be interpreted to be a turbine casing. Furthermore, the supports 245, 255 support the bearing housing 220 at the opposite end sides since the bearing housing 220 rests on the support legs 245, 255 as shown in the Figures. While Examiner admits that the bearing housing 220 of Black appears to be a different component than Applicant’s turbine casing and is supported differently by the support legs, the claims are broad enough that Black still reads on the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (hereafter Black – US 20100272558) in view of Holmes et al. (hereafter Holmes – US 20130199009).
Regarding Claim 1, Black teaches (Figs. 2-6, annotated Fig. 5) a turbine support structure for supporting a turbine casing (bearing housing 220) of a gas turbine, the turbine support structure comprising: 
a pair of supports (245, 255), each of the pair of supports having an upper end (annotated A) and a lower end, the upper ends of the pair of supports respectively fixed with respect to opposite side surfaces of the turbine casing, the pair of supports configured to support the turbine casing at the opposite side surfaces of turbine casing (see Fig. 5); and 
a pair of movable units (650) respectively installed at the lower end of each support and configured to support the lower end of each support (see ¶ 0029).

Holmes teaches (Fig. 3) a pair of supports (26), each having an upper end and lower end, for supporting respective opposite side surfaces of the turbine casing at the upper end of either support; and a movable unit (56) installed at the lower end of each support and configured to movably support the lower end of the support, wherein the movable unit comprises a caster block (portion of platform connected to casters 56) formed on the lower end of each support, and a plurality of casters (56) mounted to a lower surface of the caster block.
Holmes further teaches (¶ 0025) that casters, or wheels, or any other suitable device may be used to move the turbine in any direction. That is, casters are an art recognized alternative for moving a turbine in any direction.
MPEP 2173. I. B. teaches the simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. In this case, Black teaches a turbine support structure that differs from the claimed device by the substitution of the actuators 650 of Black with caster blocks and casters. Holmes teaches such a caster block and casters which serve the same function of moving the turbine. One of ordinary skill could have substituted the actuators of Black with the 


    PNG
    media_image1.png
    432
    475
    media_image1.png
    Greyscale

Black Annotated Fig. 5
Regarding Claim 2, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6) the turbine support structure according to claim 1, wherein each movable unit is spaced outwardly from the corresponding opposite side surface of the 
Regarding Claim 3, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6, annotated Fig. 6) the turbine support structure according to claim 1, further comprising: 
a pair of flange parts (upper flanges annotated B) protruding outward from the respective opposite side surfaces of the turbine casing; and 
a bolt part (annotated C) formed on the upper end of each support and coupled to the corresponding flange part (support 245 includes the lower flange that flange parts annotated A connect to).

    PNG
    media_image2.png
    645
    701
    media_image2.png
    Greyscale

Black Annotated Fig. 6
Regarding Claim 4, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6, annotated Figs. 5, 6) the turbine support structure according to claim 3, wherein each flange part has an insert hole for receiving the bolt part in order to couple the corresponding support to the corresponding flange part (see Fig. 2, the flange parts have bolts extending through them and supports 245, 255, and therefore must have insert holes), and 

Regarding Claim 5, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6, annotated Figs. 5, 6) the turbine support structure according to claim 1, wherein the turbine casing comprises an upper casing and a lower casing arranged to face each other, each of the upper and lower casings having a semi-cylindrical shape, and 
wherein the turbine support structure further comprises:
a pair of upper flanges (annotated B) protruding outward from the respective opposite ends of the semi-cylindrical shape of the upper casing; 
a pair of lower flanges (annotated A) protruding outward from the respective opposite ends of the semi-cylindrical shape of the lower casing; and 
a bolt part (annotated C) formed on the upper end of each support and coupled to the corresponding pair of flanges.
Regarding Claim 6, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6, annotated Figs. 5, 6) the turbine support structure according to claim 5, wherein the turbine support structure further comprises a plurality of auxiliary bolts (bolts inserted at holes annotated D) arranged around each bolt part coupled to the corresponding pair of flanges, the plurality of auxiliary bolts passing through the corresponding pair of flanges in order to couple the upper and lower flanges at the respective opposite side surfaces of the turbine casing.
Regarding Claim 7, Black, as modified with Holmes in Claim 1 above, teaches (Black Figs. 2-6, annotated Figs. 5, 6) the turbine support structure according to claim 1, wherein the lower end of each support is rotatably coupled to the corresponding movable unit so that the support is rotatable toward an axis of the turbine casing (see position 612 in Fig. 6 and ¶ 0026).
Regarding Claim 8, Black, as modified with Holmes in Claim 1 above, teaches (Holmes Fig. 3) the turbine support structure according to claim 1, wherein the pair of movable units comprise a caster block (portion of platform connected to casters 56) formed on the lower end of each support, and a plurality of casters (56) mounted to a lower surface of the caster block.

Claim 17 recites the same features of Claim 8 which are rejected for the same reasons.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view Holmes, and further in view of Novotny (US 4053189).
Claim 11 recites a turbine comprising a pair of supports having the same features of Claim 1 which are rejected for the same reasons. 
Modified Black further teaches (Black Figs. 2-6, annotated Figs. 5, 6) a turbine configured to pass combustion gas supplied from a combustor to generate a driving force, the turbine comprising: 

However, Modified Black does not teach a plurality of turbine rotors including a plurality of turbine rotor disks, and a plurality of turbine blades coupled to an outer surface of each of the plurality of turbine rotor disks. 
Novotny teaches (Fig. 2) a plurality of turbine rotors (14) including a plurality of turbine rotor disks (see col. 3, ln. 58-67), and a plurality of turbine blades (110) coupled to an outer surface of each of the plurality of turbine rotor disks (see Fig. 2)
Black teaches a rotor but is silent as to what a rotor comprises. One of ordinary skill in the art applying the invention of Black would look to the prior art for suitable rotors. Novotny teaches a suitable rotor assembly. It would have been obvious for a person having ordinary skill in the art to apply the teachings of Novotny to the turbine of Black to have a plurality of turbine rotors including a plurality of turbine rotor disks, and a plurality of turbine blades coupled to an outer surface of each of the plurality of turbine rotor disks, as both references and Applicant’s invention are directed to turbines with movable support structures. Doing so would allow the rotor of Black to be rotated by the combustion gases, as recognized by Novotny.
Claim 12 recites the same features of Claim 2 which are rejected for the same reasons. 
Claim 13 recites the same features of Claim 3 which are rejected for the same reasons. 
Claim 14 recites the same features of Claim 5 which are rejected for the same reasons. 
Claim 15 recites the same features of Claim 6 which are rejected for the same reasons. 
Claim 16 recites the same features of Claim 7 which are rejected for the same reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Holmes, and further in view of Novotny, and further in view of Doll et al. (hereafter Doll - US 7963542).
Claim 20 recites a gas turbine comprising a turbine having the same features of Claim 11 which are rejected for the same reasons. 
Modified Black further teaches (Figs. 2-6, annotated Figs. 5, 6) a gas turbine.
However, modified Black does not teach a compressor configured to draw in and compress air; a combustor configured to generate combustion gas by combusting a mixture of fuel and the compressed air.
Doll teaches (Fig. 1) a gas turbine comprising a compressor (14) configured to draw in and compress air; a combustor (16) configured to generate combustion gas by combusting a mixture of fuel and the compressed air (see col. 2, ln. 52-61).
While Novotny teaches a gas producer 2 in Novotny Fig. 1 for generating gas for the turbine section, Novotny is silent as to what the gas producer comprises. One of ordinary skill in the art applying the invention of modified Black would look to the prior art for suitable gas producers. Doll teaches a suitable gas producer assembly. It would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745